USCA11 Case: 20-11962    Date Filed: 09/17/2021   Page: 1 of 30



                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 20-11962
                         ________________________

                    D.C. Docket No. 1:16-cv-03691-AT



CHARLES WADE,

                                                               Plaintiff-Appellee,

                                   versus

UNITED STATES OF AMERICA, et al.,

                                                                      Defendants,

GORDON LEWIS,

                                                          Defendant-Appellant.

                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (September 17, 2021)

Before BRANCH, GRANT, and TJOFLAT, Circuit Judges.

BRANCH, Circuit Judge:
         USCA11 Case: 20-11962        Date Filed: 09/17/2021   Page: 2 of 30



      While he was incarcerated in a federal prison, Charles Wade punched

another inmate and seriously injured him. Either because of the punch, or while

opening cans of vegetables moments later, Wade cut his hand, which caused

bleeding. After the victim identified Wade as the assailant, a prison officer,

Captain Gordon Lewis, escorted Wade for to a holding cell for further

investigation. During that approximately ten-minute escort, Wade’s hand

continued to bleed, and he asked Lewis whether he would be taken to the medical

unit. Although Captain Lewis declined to answer, he left Wade in the custody of

other officers in a cell that was located three feet from the prison’s medical

examination room. Captain Lewis then departed the scene. Unfortunately for

Wade, it was not until several hours later that a prison nurse provided initial

medical care for his wound. Eventually, Wade was transferred to a hospital where

he received treatment for a broken bone and partially-severed tendon.

      Wade sued several prison officials, including Lewis, alleging that the delay

in treatment amounted to deliberate indifference to a serious medical need.

Captain Lewis asserted a qualified immunity defense, which the district court

denied. Relevant here, on summary judgment, the district court denied qualified

immunity to Captain Lewis because, in its view, our decision in Aldridge v.

Montgomery, 753 F.2d 970 (11th Cir. 1985) (per curiam), clearly established that

Captain Lewis’s failure to ensure that Wade received prompt medical treatment


                                          2
            USCA11 Case: 20-11962         Date Filed: 09/17/2021       Page: 3 of 30



violated Wade’s constitutional rights. Captain Lewis appeals, arguing that his case

is materially distinguishable from Aldridge. Thus, he contends that the law was

not clearly established, and the district court erred in denying him qualified

immunity.

       After careful consideration and with the benefit of oral argument, we agree

with Captain Lewis and conclude that Aldridge did not place an objectively

reasonable officer in Captain Lewis’s position on notice that his conduct was

unconstitutional. Accordingly, because Captain Lewis was entitled to qualified

immunity, we reverse the district court’s decision.

                                  I.     BACKGROUND

       A.      Factual Background

       Wade was a federal inmate at the United States Penitentiary in Atlanta,

Georgia (“USP-Atlanta”). On October 15, 2014, Wade was assigned to work in

food service and was preparing for the lunchtime meal. At approximately 1:35

p.m., Wade got into an altercation with another inmate and punched that inmate in

the face. Wade’s punch knocked the other inmate unconscious, the inmate fell to

the floor, and Wade walked away to open cans of vegetables. Wade claims to have

cut his hand while opening one of the cans. 1 He went to the restroom to wash his



       1
         Wade gave inconsistent explanations for how he cut his hand. In addition to claiming
that he cut it on a can of vegetables, Wade later told a nurse that he cut his hand “on a box.”
                                                3
           USCA11 Case: 20-11962          Date Filed: 09/17/2021       Page: 4 of 30



hands and believed that he had stopped the bleeding. However, the wound

continued to cause him pain.

       Six minutes later, at approximately 1:41 p.m., Bureau of Prisons (“BOP”)

staff observed Wade’s victim lying on the floor behind the food service area. A

BOP officer triggered a radio body alarm, notifying all USP-Atlanta personnel of

an emergency in the food service hall. A second BOP officer arrived and

characterized the scene as “dangerous” because there were approximately 250

inmates in a “small space.” This second officer also observed that the injured

inmate’s lip was bleeding profusely and “dripping blood all over the ground.” The

injured inmate indicated that he was assaulted by Wade.

       An officer then approached Wade and saw that his right hand was wounded

in a manner consistent with an injury from a recent fight and was bleeding.

Gordon Lewis, then serving as Acting Captain, also reported to the food service

area in response to the alarm. Captain Lewis handcuffed Wade and escorted him

to the Special Housing Unit (“SHU”).2 As he was being escorted to the SHU,




How Wade cut his hand is not ultimately relevant, as it is undisputed that Wade cut his hand, and
the cut caused him to bleed.
       2
         Inmates suspected of fighting are typically separated from the rest of the inmate
population for their safety and for the safety of others. See BOP Program Statement 5270.10,
https://www.bop.gov/policy/progstat/5270_010.pdf (July 29, 2011). Therefore, Wade was
placed in the SHU pending the outcome of an investigation into whether he fought with the other
inmate.

                                                4
           USCA11 Case: 20-11962         Date Filed: 09/17/2021      Page: 5 of 30



Wade asked Captain Lewis, “you’re not going to take me to medical?” and Captain

Lewis responded, “don’t ask me how to be a captain and [I] won’t tell [you] how to

be an inmate.” Wade then told Captain Lewis, “okay . . . you know, I’m bleeding

all over this, you know, the place.” According to Wade, as he was being escorted

to the SHU, he was “leaking blood all over,” and there was “a path of blood

following us.”

       The SHU and the main medical unit are in the same building. Medical staff

determine how and when to treat inmates and, unless it is a medical emergency,

there is no typical amount of time for medical staff to respond to an inmate’s

injury. Regardless of how an inmate receives an injury, “medical staff needs to be

notified.”

       Wade was taken to the SHU where he could be medically assessed. When

Wade arrived there at approximately 1:50 p.m., he was placed in a holding cell that

had a wire mesh door. According to Wade, that was “the last time [he] saw

[Captain Lewis].” Wade’s holding cell was “no more than three feet from the

medical exam room where medical staff rendered medical care to SHU inmates.”

       Once Wade was in the holding cell, a different SHU officer removed Wade’s

handcuffs.3 Soon after he was placed in the holding cell, Wade asked SHU

       3
         Wade claimed that he saw Captain Lewis “intimidating” other SHU officers by “giving
orders” before leaving the SHU in order to prevent Wade from receiving medical attention, but
he admitted that he did not hear any words uttered by Captain Lewis.

                                              5
           USCA11 Case: 20-11962           Date Filed: 09/17/2021       Page: 6 of 30



officers if he was going to go to the medical unit, but the officers told him he

needed to wait. Sometime between 2:01 and 2:04 p.m., three photographs were

taken of Wade’s right hand, two of which showed some blood, but that it was

“tapering off.”

       Wade was “bleeding all that time” from when he was placed in the SHU

until he got the attention of a USP-Atlanta medical employee, Nurse Ashley Inniss,

several hours later. 4 According to Nurse Inniss’s clinical notes, she took Wade to

the medical exam room where she noted a 3.4 cm (or 1.34 inch) laceration on his

right hand near the thumb, cleaned the wound with soap, water, and wound

cleaner, applied a topical antibiotic, and covered it with steri-strips and gauze. The

clinical notes also indicate that Nurse Inniss prescribed Motrin, instructed Wade

about signs of infection, and told him to notify medical staff if any of those signs

materialized. Thus, Nurse Inniss’s clinical encounter notes document that an “MD

[was] notified” and “Staff [were] notified to follow up with inmate.”

       The next morning, Wade noticed swelling in his hand and put in sick call

requests to medical staff, but he did not receive treatment until a day later when he

got the attention of an officer walking by. Nurse Stanley Coleman then examined



       4
        In his deposition, Wade testified that he saw Nurse Inniss “like, two, three hours later.”
But Nurse Inniss testified that she completed a Clinical Encounter form immediately after
examining Wade, and that form indicated that she examined him at 9:35 p.m. on October 15,
2014.

                                                 6
         USCA11 Case: 20-11962        Date Filed: 09/17/2021    Page: 7 of 30



Wade at 3:24 p.m. on October 17, 2014. Nurse Coleman changed the dressing on

the “deep laceration,” noted swelling and a decreased range of motion in Wade’s

right hand, and documented that Wade reported his pain as a ten on the pain scale.

Nurse Coleman then immediately ordered that Wade be transported to Atlanta

Medical Center (“AMC”).

      At 6:40 p.m., Wade was transported to AMC’s emergency room. There,

Wade received an x-ray at 12:41 a.m., which revealed that he “had a broken bone

in his hand” and that the fracture was “intra-articular,” i.e., “inside the metacarpal

phalangeal joint between the hand and the finger, the little finger.” The 3.4-cm

laceration went all the way down to the broken bone, partially cutting the tendon.

This wound was consistent with a “fight bite,” which occurs when a wound

becomes infected based on “difficult-to-control bacteria in the mouth.” At 8:53

a.m. the next morning, Dr. Howard McMahan performed an irrigation and

debridement of the wound, which involved washing the wound with saline

solution, cutting the skin with a scalpel, removing any “devitalized tissue and any

pus,” scraping out any foreign material from the subcutaneous tissue, irrigating the

wound thoroughly, assessing the tendon to make sure it is functional, looking at the

bone to make sure it does not need “any kind of fixation,” placing a drain, and then

closing the wound.




                                           7
            USCA11 Case: 20-11962          Date Filed: 09/17/2021       Page: 8 of 30



       According to Dr. McMahan, the open wound nature of the “fight bite” injury

combined with the delay of getting treatment increased the risk of infection to

Wade’s hand. He added that the infection would have been less likely to occur if

Wade avoided the fight, avoided hitting the other inmate in the mouth, or had the

wound cleaned shortly after his injury with antibiotics. After his surgery, Wade

was returned to USP-Atlanta where he received medication for pain.

       B.      Procedural History

       Wade, proceeding pro se, filed a complaint against Captain Lewis under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971). 5 Wade alleged that Captain Lewis was deliberately indifferent to his

serious medical needs, in violation of the Eighth Amendment. The district court

appointed counsel on Wade’s behalf.

       After discovery, Captain Lewis moved for summary judgment. First,

Captain Lewis argued that he was not deliberately indifferent to Wade’s serious

medical needs because there was no evidence that he was aware of Wade’s serious

medical needs and disregarded the risk of serious harm to Wade. He further

argued that he was not the cause of any delay or denial of treatment to Wade.


       5
           Wade also sued the United States, two health care professionals at USP-Atlanta, and the
warden. His complaint also brought claims against all defendants under the Federal Tort Claims
Act (“FTCA”). The district court dismissed those defendants and Wade’s FTCA claims as
barred by the Inmate Accident Compensation Act. The dismissal of those claims and defendants
is not at issue in this appeal.

                                                8
         USCA11 Case: 20-11962       Date Filed: 09/17/2021   Page: 9 of 30



Second, Captain Lewis argued that he was entitled to qualified immunity. He

contended that he did not violate Wade’s Eighth Amendment rights by taking

Wade to the SHU instead of the medical unit. He also maintained that there was

no clearly established law that would put him on notice “that placing an inmate in

the SHU after a fight with another inmate rather than taking the inmate to the

Medical Unit was a constitutional violation.”

      A magistrate judge issued a report and recommendation (“R&R”),

recommending the denial of Captain Lewis’s summary judgment motion. First, the

magistrate judge determined that that there was a genuine dispute of material fact

concerning the alleged constitutional violation: whether Captain Lewis was

deliberately indifferent to Wade’s serious medical needs. Because Wade shed an

indeterminate amount of blood and suffered a broken bone and partially severed

tendon, the magistrate judge reasoned that a jury could find that Wade’s injury was

so obvious that a lay person would recognize the need for medical attention. The

magistrate judge also determined that there was a dispute of material fact

concerning Captain Lewis’s knowledge of the seriousness of the medical need

because Captain Lewis may have seen the blood, and Wade brought his bleeding

injury to Captain Lewis’s attention. Further, the magistrate judge determined that

there was a genuine issue of material fact concerning whether Captain Lewis

caused the delay in treatment to Wade because a reasonable jury could infer that


                                         9
         USCA11 Case: 20-11962        Date Filed: 09/17/2021   Page: 10 of 30



Captain Lewis failed to notify medical staff about Wade’s injury. And second, the

magistrate judge concluded that our decision in Aldridge clearly established that

Captain Lewis’s actions would violate Wade’s constitutional rights. Accordingly,

the magistrate judge recommended denying Captain Lewis’s motion for summary

judgment.

      The district court adopted the magistrate judge’s R&R over Captain Lewis’s

objections. Captain Lewis timely appealed.

                        II.    STANDARD OF REVIEW

      We review the district court’s denial of qualified immunity on a motion for

summary judgment de novo. Lee v. Ferraro, 284 F.3d 1188, 1190 (11th Cir.

2002). We review the evidence in the light most favorable to the nonmovant.

Smith v. Fla. Dep’t of Corr., 713 F.3d 1059, 1063 (11th Cir. 2013). Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); Smith, 713 F.3d at 1063.

                               III.    DISCUSSION

      This appeal presents two questions. First, whether Captain Lewis’s qualified

immunity appeal revolves solely around a factual dispute such that we do not have

jurisdiction to consider it. Second, if we do have jurisdiction, whether it was




                                          10
           USCA11 Case: 20-11962      Date Filed: 09/17/2021     Page: 11 of 30



clearly established that Captain Lewis’s conduct violated Wade’s constitutional

rights. We address each issue in turn.

      A.      Jurisdiction

      Wade argues that we lack jurisdiction over this appeal because Captain

Lewis asks us to resolve only factual disputes concerning the denial of his motion

for summary judgment for qualified immunity, which is not an immediately

appealable final decision. According to Wade, Captain Lewis presents only factual

challenges to the nature of Wade’s injury, the extent of his subjective knowledge

of the severity of Wade’s injury, and the district court’s failure to analyze other

factors that caused the delay in treatment. Captain Lewis responds that his appeal

concerns an appealable issue of law about qualified immunity: whether the

undisputed facts in the record showed a violation of clearly established law.

Captain Lewis is correct and, therefore, we have jurisdiction to hear his appeal.

      “In general, ‘we are . . . barred from entertaining appeals of non-final

orders.’” Spencer v. Benison, 5 F.4th 1222, 1229 (11th Cir. 2021) (quoting Hall v.

Flournoy, 975 F.3d 1269, 1274 (11th Cir. 2020)); see 28 U.S.C. § 1291 (“The

courts of appeals . . . shall have jurisdiction of appeals from all final decisions of

the district courts of the United States . . . .”). “But under the ‘collateral order

doctrine,’ we may review some determinations, including certain denials of

qualified immunity even though the underlying case is still ongoing in the trial


                                           11
         USCA11 Case: 20-11962        Date Filed: 09/17/2021    Page: 12 of 30



court.” Id. (quotation omitted) (alteration adopted). In particular, we may consider

purely legal questions that “concern[] only the application of established legal

principles to a given set of facts.” Koch v. Rugg, 221 F.3d 1283, 1296 (11th Cir.

2000) (quotation omitted); see Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (“[A]

district court’s denial of a claim of qualified immunity, to the extent that it turns on

an issue of law, is an appealable ‘final decision’ within the meaning of 28 U.S.C.

§ 1291 notwithstanding the absence of a final judgment.”); see also Cottrell v.

Caldwell, 85 F.3d 1480, 1485 (11th Cir. 1996) (holding that we have jurisdiction

when “the denial is based even in part on a disputed issue of law”). However, we

lack jurisdiction over appeals that involve “only . . . issues of evidentiary

sufficiency.” Spencer, 5 F.4th at 1229; see also Cottrell, 85 F.3d at 1485 (“[W]e

lack interlocutory appellate jurisdiction . . . [when] the sole issues on appeal are

issues of evidentiary sufficiency.”). An issue of evidentiary sufficiency arises

“when a defendant’s only challenge to the denial of qualified immunity is that the

record did not contain sufficient facts to conclude that the defendant violated the

plaintiff’s rights.” Hall, 975 F.3d at 1275 (emphasis omitted).

      Captain Lewis’s appeal presents a pure question of law. He does not

challenge the district court’s determination that genuine disputes of material fact

precluded summary judgment on the question of whether he was deliberately

indifferent. Rather, Captain Lewis argues that the district court erred when it


                                           12
           USCA11 Case: 20-11962     Date Filed: 09/17/2021   Page: 13 of 30



determined that it was clearly established that his actions violated Wade’s

constitutional rights. To that end, Captain Lewis relies on undisputed material

facts in the record to show that his case is distinguishable from Aldridge—the only

authority that the district court and Wade identify for the proposition that the law

was clearly established. Captain Lewis argues that, even if the undisputed facts are

construed in a light most favorable to Wade, those undisputed facts distinguish this

case from Aldridge and, thus, the district court erred in denying him qualified

immunity on the ground that Captain Lewis’s conduct violated clearly established

law. In other words, Captain Lewis’s appeal “concerns only the application of

established legal principles to a given set of facts.” Koch, 221 F.3d at 1296

(quotation omitted); see also Plumhoff v. Rickard, 572 U.S. 765, 773 (2014)

(explaining that defendants “raise[d] legal issues” when they “contend[ed] that

their conduct did not violate the Fourth Amendment and, in any event, did not

violate clearly established law”). Accordingly, we have jurisdiction over Captain

Lewis’s appeal.

      B.      Clearly Established Law

      Next, we address the central question raised in this appeal, namely: whether

our decision in Aldridge clearly established that Captain Lewis’s conduct violated

Wade’s constitutional rights. Captain Lewis argues that key factual differences

between this case and Aldridge demonstrate that the law was not clearly


                                          13
         USCA11 Case: 20-11962        Date Filed: 09/17/2021    Page: 14 of 30



established and, thus, he is entitled to qualified immunity. Wade contends not only

that this case is indistinguishable from Aldridge, but also that Captain Lewis’s

conduct was more egregious than that of the defendants in Aldridge. For the

reasons that follow, we agree with Captain Lewis and, therefore, we reverse the

district court’s decision.

      The Eighth Amendment forbids “cruel and unusual punishments.” U.S.

Const. amend. VIII. A prison official’s “deliberate indifference to serious medical

needs of prisoners” constitutes cruel and unusual punishment. Estelle v. Gamble,

429 U.S. 97, 104 (1976). To establish an Eighth Amendment claim for deliberate

indifference to a serious medical need, a plaintiff must satisfy three elements.

First, a plaintiff must show that he had an objectively serious medical need.

Goebert v. Lee Cnty., 510 F.3d 1312, 1326 (11th Cir. 2007). Second, a plaintiff

must show that a prison official acted with deliberate indifference to his serious

medical need. Id. And third, a plaintiff must show that his injury was caused by a

prison official’s wrongful conduct. Id.

      Under the doctrine of qualified immunity, “government officials performing

discretionary functions[] generally are shielded from liability [or suit] for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982); Echols v. Lawton, 913 F.3d 1313, 1319


                                           14
         USCA11 Case: 20-11962        Date Filed: 09/17/2021     Page: 15 of 30



(11th Cir. 2019) (same). The parties do not dispute that Captain Lewis was acting

as a government official and carrying out a discretionary function.

      “After a government official has demonstrated that the conduct at issue falls

within the discretionary job responsibilities of the officer, a plaintiff must meet two

requirements before qualified immunity may be rejected.” Hall, 975 F.3d at 1275.

First, a plaintiff must show “that the official violated [his] statutory or

constitutional right.” Echols, 913 F.3d at 1319 (quotation omitted); Hall, 975 F.3d

at 1275 (same). Second, a plaintiff must show “that the right was ‘clearly

established’ at the time of the challenged conduct.” Echols, 913 F.3d at 1319

(quotation omitted); Hall, 975 F.3d at 1275 (same). Ordinarily, we decide “which

of the two prongs of the qualified immunity analysis should be addressed first in

light of the circumstances in the particular case at hand.” Pearson v. Callahan,

555 U.S. 223, 236 (2009). Here, because the district court determined that genuine

issues of material fact precluded summary judgment on the first prong of the

qualified immunity analysis, we address only the question of whether a right was

clearly established at the time of the challenged conduct.

      Under the clearly established prong, the dispositive question is whether the

law at the time of the challenged conduct gave the government official fair warning

that his conduct was unconstitutional. Hope v. Pelzer, 536 U.S. 730, 741 (2002);

Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019) (“For a right to be clearly


                                           15
         USCA11 Case: 20-11962       Date Filed: 09/17/2021    Page: 16 of 30



established, the contours of the right must be sufficiently clear that a reasonable

official would understand that what he is doing violates that right.” (quotation

omitted) (alteration adopted)). The “law is clearly established if the preexisting

law dictates, that is, truly compels, the conclusion for all reasonable, similarly

situated public officials that what Defendant was doing violated Plaintiffs’ federal

rights in the circumstances.” Evans v. Stephens, 407 F.3d 1272, 1282 (11th Cir.

2005) (en banc) (quotation omitted) (alteration adopted); District of Columbia v.

Wesby, 138 S. Ct. 577, 589 (2018) (“‘Clearly established’ means that, at the time

of the officer’s conduct, the law was sufficiently clear that every reasonable

official would understand that what he is doing is unlawful.” (quotation omitted)).

Thus, we consider what an “objectively reasonable official must have known at the

pertinent time and place” and ask “whether it would be clear to a reasonable officer

that his conduct was unlawful in the situation the defendant officer confronted.”

Youmans v. Gagnon, 626 F.3d 557, 563 (11th Cir. 2010) (per curiam) (quotation

omitted) (alteration adopted).

      A plaintiff can show that the contours of a right were clearly established in

one of three ways. First, a plaintiff can point to a “materially similar case that has

already been decided.” Echols, 913 F.3d at 1324 (quotation omitted); Goebert,

510 F.3d at 1330 (same). The case need not be “directly on point,” but the

“existing precedent must have placed the constitutional question beyond debate.”


                                          16
         USCA11 Case: 20-11962       Date Filed: 09/17/2021    Page: 17 of 30



Echols, 913 F.3d at 1324 (quotation omitted) (alteration adopted). Additionally,

because “judicial precedents are tied to particularized facts,” Corbitt, 929 F.3d at

1312 (quotation omitted), “[m]inor variations between cases may prove critical,”

Youmans, 626 F.3d at 563. Second, a plaintiff can point to a “a broader, clearly

established principle that should control the novel facts of the situation.” Echols,

913 F.3d at 1324 (quotation omitted). But a broader principle “must establish with

obvious clarity that in the light of pre-existing law the unlawfulness of the

official’s conduct is apparent.” Id. (quotation omitted) (alteration adopted);

Goebert, 510 F.3d at 1330 (“The more general the statement of law is that puts the

official on notice, the more egregious the violation must be before we will find that

the official is not entitled to qualified immunity.”). And third, a plaintiff can show

that “the conduct involved in the case may so obviously violate the Constitution

that prior case law is unnecessary.” Echols, 913 F.3d at 1324 (quotation omitted)

(alteration adopted). “This narrow category encompasses those situations where

the official’s conduct lies so obviously at the very core of what the relevant

constitutional provision prohibits that the unlawfulness of the conduct was readily

apparent to the official, notwithstanding the lack of case law.” Id. at 1325

(quotation omitted).

      Our analysis begins with Aldridge, which Wade asserts is a factually similar

case that clearly establishes that Captain Lewis’s conduct violated Wade’s


                                          17
         USCA11 Case: 20-11962        Date Filed: 09/17/2021    Page: 18 of 30



constitutional rights. In Aldridge, several defendant police officers “scuffle[d]”

with the plaintiff during his arrest, resulting in a 1.5-inch cut above the plaintiff’s

right eye. 753 F.2d at 971. The plaintiff was then placed in a county jail cell

where the jailer, whose responsibility it was “to advise the officer in charge when

someone might need medical treatment,” informed the detective in charge that the

plaintiff required medical care. Id. at 971, 973. Nevertheless, the officers ignored

the plaintiff for two-and-a-half hours, during which time “[t]he cut continued to

bleed, forming a pool of blood on the floor approximately the size of two hands.”

Id. at 971. Later, the plaintiff was taken to the hospital where he received six

stitches, and the doctors instructed the defendants to give the plaintiff icepacks and

aspirin to treat the wound. Id. But the defendants never provided the icepacks or

aspirin. Id.

      The plaintiff sued the officers under 42 U.S.C. § 1983, alleging that they

were deliberately indifferent to his serious medical needs, in violation of the Eighth

Amendment. Id. at 971–72. The district court entered a directed verdict in favor

of the defendants on the issue of deliberate indifference. Id. at 971. We reversed

because “opposing contentions [on the issue of deliberate indifference] could not

be resolved by a directed verdict.” Id. at 973.

      In subsequent years, we have read Aldridge as holding that a defendant is

not entitled to a qualified immunity defense when he: (1) ignores a serious cut on


                                           18
         USCA11 Case: 20-11962        Date Filed: 09/17/2021    Page: 19 of 30



an individual’s head, which continued to bleed for two-and-a-half hours and form a

puddle on the floor about the size of two hands, or (2) ignores a doctor’s

instructions for treating an injury. See Youmans, 626 F.3d at 565 (noting that in

Aldridge “we denied qualified immunity to a defendant who delayed treatment of a

serious bleeding cut for approximately two and a half hours”); Pourmoghani-

Esfahani v. Gee, 625 F.3d 1313, 1318 (11th Cir. 2010) (describing Aldridge as

“finding deliberate indifference whe[n an] inmate had [a] bleeding cut [above] his

eye with treatment delayed for two and a half hours”); McElligott v. Foley, 182

F.3d 1248, 1257 (11th Cir. 1999) (noting that Aldridge “revers[ed] [a] directed

verdict to officers who failed to provide ice pack and aspirin for pain caused by [a]

bleeding cut”); Brown v. Hughes, 894 F.2d 1533, 1538 (11th Cir. 1990)

(explaining that Aldridge held that a “two and a half hour delay in treatment for a

bleeding cut [above] the eye [was] actionable”). Accordingly, we must determine

whether Captain Lewis’s conduct is “materially similar” to the conduct of the

defendants in Aldridge. See Echols, 913 F.3d at 1324 (quotation omitted).

      Several critical facts materially distinguish this case from Aldridge. First,

the nature of the injuries is different. In Aldridge, the plaintiff suffered an injury to

his head—one of the most sensitive areas of the human body—whereas here, Wade

suffered an injury to his hand. Considering that both cuts were about the same




                                           19
           USCA11 Case: 20-11962          Date Filed: 09/17/2021       Page: 20 of 30



size, the injury to a bodily extremity, such as Wade’s hand, is less serious than the

injury in Aldridge.

       Second, there is a substantial difference between what the defendants

observed about the plaintiff’s wound in each case. In Aldridge, the defendants

observed that the plaintiff continued to bleed for two-and-a-half hours while in

their custody. Thus, their awareness of the seriousness of the injury increased over

time and was readily apparent. Here, all that can be said is that Captain Lewis was

aware that Wade’s hand was still bleeding during a brief 10-minute escort to the

SHU, at which point he left Wade in the custody of other personnel.6 That is to

say, Captain Lewis did not have the benefit of extended observation like the

defendants in Aldridge.

       Third, the quantity of blood is different. Although Wade testified that he

told Captain Lewis that he was “leaking” an indeterminate amount of blood “all

over” and leaving a “path of blood” as they walked, Wade has never alleged that



       6
         Both the magistrate judge and the district court imputed to Captain Lewis knowledge of
the broken bone and partially-severed tendon. That determination was error. Courts are to
consider what an “objectively reasonable official must have known at the pertinent time and
place.” Youmans, 626 F.3d at 563; id. at 564 n.8 (“[T]he proper test is whether a lay person
would easily recognize the need as serious. In addition, that a medical need might be
recognizable by a trained medical professional, such as a nurse, is not enough. Instead, the need
for immediate medical assistance must have been apparent to the untrained eye of a layperson.”).
An objectively reasonable officer who is not medically trained cannot diagnose such injuries
while escorting a prisoner to a cell. Even Nurse Inniss, who was the first medical professional to
examine Wade, did not recognize that Wade suffered from a broken bone and partially-severed
tendon.

                                               20
           USCA11 Case: 20-11962          Date Filed: 09/17/2021       Page: 21 of 30



the blood soaked his clothing or pooled on the floor of the SHU cell, as was the

case in Aldridge. To the contrary, by Wade’s own admission, the blood was

“tapering off” almost immediately after he and Captain Lewis completed their 10-

minute walk to the SHU. Perhaps most importantly, it is undisputed that Captain

Lewis left the SHU shortly after Wade arrived there and, thus, Captain Lewis did

not observe a puddle of blood—a puddle that Wade never alleges even existed. 7

“Critical to our decision in [Aldridge] was that the plaintiff’s cut bled continuously

[for over two hours], causing blood to pool on the plaintiff’s clothing and the

floor.” Youmans, 626 F.3d at 565. Those facts are critical also to our decision

today because they are noticeably absent here.

       Fourth, and finally, Captain Lewis left Wade under the supervision of other

personnel who were equipped to treat Wade. Shortly after Captain Lewis and

Wade reached the cell, other USP-Atlanta officers arrived, removed Wade’s

handcuffs, and took custody of him. Wade’s holding cell was no more than three

feet from the medical exam room where medical staff rendered medical care to

SHU inmates. These circumstances stand in stark contrast to those in Aldridge,




       7
         Although our analysis is limited to what an objectively reasonable officer in Captain
Lewis’s position would have known, we note that Wade never alleged that, after he reached the
SHU cell and the blood began to “taper[] off,” he continued to bleed for hours or that his blood
pooled in the cell.

                                               21
           USCA11 Case: 20-11962          Date Filed: 09/17/2021       Page: 22 of 30



when the defendants were informed that the plaintiff required medical attention at

a different location—a hospital—but ignored that need for two-and-a-half hours.8

       Taking all these important factual distinctions together, we have no

difficulty concluding that it would not have been clear to an objectively reasonable

officer in Captain Lewis’s situation that his conduct violated clearly established

law. See Youmans, 626 F.3d at 563.

       Our conclusion is strengthened by our decision in Youmans. In Youmans,

the plaintiff was beaten in connection with his arrest for robbery, leaving “visible

abrasions on his head, face, shoulder, elbow, and hand.” 626 F.3d at 561. Plaintiff

was then detained at a police station for four hours while officers interviewed and

booked him. Id. During that time, the plaintiff complained of pain, “appeared to

be disoriented,” told officers he had “‘cracked something’ in his hand,” reported

blurred vision, and “blood was visible.” Id. The plaintiff was later taken to a



       8
          Captain Lewis correctly notes that the reason for a delay in medical treatment might be
relevant in determining whether the law was clearly established. In the deliberate indifference
inquiry, “[t]he tolerable length of delay in providing medical attention depends on the nature of
the medical need and the reason for the delay.” Harris v. Coweta Cnty., 21 F.3d 388, 393–94
(11th Cir. 1994); see also Youmans, 626 F.3d at 564 (noting that “the reason for the delay must
weigh in the [deliberate indifference] inquiry”). Thus, a defendant might be able to show that his
case is materially distinguishable from a prior case that held that a delay in medical treatment
was intolerable and amounted to a constitutional violation in a particular factual scenario. Here,
Captain Lewis argues that the delay was justified by the fact that USP-Atlanta was on lockdown,
officers had to secure 250 inmates, and prison officials had to tend to Wade’s victim. But the
record evidence does not establish whether these considerations played a role in the delay in
treatment of between two-to-seven hours. Without knowing more, we decline to consider the
reason for the delay in our analysis.

                                               22
         USCA11 Case: 20-11962        Date Filed: 09/17/2021     Page: 23 of 30



hospital where he was diagnosed with “with injuries consistent with blunt trauma”

and prescribed medications and scheduled for follow-up treatment. Id. at 562. The

plaintiff later sued the officers for deliberate indifference. In reversing the district

court’s denial of qualified immunity and analyzing whether there was clearly

established law, we distinguished Aldridge. We explained that in Aldridge, “we

denied qualified immunity to a defendant who delayed treatment of a serious

bleeding cut for approximately two and a half hours.” Id. at 565. And we noted

that “[c]ritical to our decision in that case was that the plaintiff’s cut bled

continuously during that time, causing blood to pool on the plaintiff’s clothing and

the floor.” Id. We then explained that:

      [n]othing in the record in the present case shows that Plaintiff’s cuts
      bled while in Defendant’s custody . . . . Significant, sustained
      bleeding requiring later stitches is a far greater indicator of a need for
      urgent medical care than the mere presence of cuts and bruises as in
      the present case. This factual variance is the kind of variation
      between cases that makes a critical difference in determining whether
      the applicable law was already clearly established at the time the
      occurrence underlying this case arose. We cannot say that Aldridge
      would provide an objective police officer with adequate advance
      notice that the conduct at issue in this case would violate Plaintiff’s
      constitutional rights.

Id. at 565–66 (internal citation omitted). Although Wade’s cut was bleeding while

he was in Captain Lewis’s custody, nothing in the record supports the inference

that, during Captain Lewis’s brief interaction with Wade, Wade’s cut bled so

continuously or profusely that it rose to the level of the circumstances in Aldridge.


                                           23
           USCA11 Case: 20-11962          Date Filed: 09/17/2021       Page: 24 of 30



Thus, the facts “[c]ritical to our decision” in Aldridge were absent in Youmans and

are absent here.9

       Wade argues that, even apart from Aldridge, the law was clearly established

at a higher level of generality. Specifically, he submits that on the date of his

injury, it was clearly established that “[u]nder the Eighth Amendment, prisoners

have a right to receive medical treatment for their illnesses and injuries.” Taylor v.

Hughes, 920 F.3d 729, 732–33 (11th Cir. 2019) (citing Estelle, 429 U.S. at 104).

By pointing to “a broader, clearly established principle that should control the

novel facts of the situation,” Wade has the burden of showing that the broad

principle established “with obvious clarity that in the light of pre-existing law the

unlawfulness of the official’s conduct is apparent.” Echols, 913 F.3d at 1324

(quotation omitted) (alteration adopted); cf. Priester v. City of Riviera Beach, 208

F.3d 919, 926 (11th Cir. 2000) (“[A] plaintiff must show that the official’s conduct

was so far beyond the hazy border between excessive and acceptable force that the

official had to know he was violating the Constitution even without caselaw on

point.” (quotation omitted) (alteration adopted)). Wade cannot meet his burden



       9
         Wade contends that this case is more “egregious” than Aldridge because he suffered a
broken bone, partially torn tendon, bacterial infection, and required surgery. We reject this
argument for two reasons. First, the relevant question is what was known by an objectively
reasonable officer in Captain Lewis’s situation, and there is no evidence that he was aware of the
extent of Wade’s injury. And second, as we have explained, Wade’s injury was less severe than
the injury in Aldridge.

                                                24
         USCA11 Case: 20-11962          Date Filed: 09/17/2021   Page: 25 of 30



here. Nothing about this case suggests that it is “obvious” that Captain Lewis

violated Wade’s “right to receive medical treatment for [his] . . . injur[y],” Taylor,

920 F.3d at 732–33, when he escorted Wade for 10 minutes to the SHU cell

located three feet from a medical examination room and left him in the custody of

other officers.

                                    *        *     *

      In determining whether the law was clearly established for purposes of

qualified immunity, we have explained that “judicial precedents are tied to

particularized facts,” Corbitt, 929 F.3d at 1312 (quotation omitted), and “[m]inor

variations between cases may prove critical,” Youmans, 626 F.3d at 563. Thus,

district courts are obliged to analyze carefully whether “preexisting law dictates,

that is, truly compels, the conclusion for all reasonable, similarly situated public

officials that what Defendant was doing violated Plaintiffs’ federal rights in the

circumstances.” Evans, 407 F.3d at 1282 (quotation omitted) (alteration adopted).

Here, the district court failed to undertake this careful analysis, and Aldridge does

not clearly establish that Captain Lewis violated Wade’s constitutional right.

Accordingly, Captain Lewis is entitled to qualified immunity.

                                  IV.      Conclusion




                                            25
        USCA11 Case: 20-11962      Date Filed: 09/17/2021   Page: 26 of 30



      For these reasons, we reverse the district court’s order denying Captain

Lewis’s motion for summary judgment on the ground that he is entitled to qualified

immunity.

      REVERSED.




                                        26
         USCA11 Case: 20-11962       Date Filed: 09/17/2021    Page: 27 of 30




TJOFLAT, Circuit Judge, concurring:
      I agree with the court that defendant Lewis is entitled to qualified immunity,

but I write separately to highlight why we have jurisdiction over this appeal and to

suggest that the qualified immunity analysis is simpler than the court suggests.

      When a district court denies qualified immunity on a summary judgment

motion, this Court has jurisdiction over that appeal “to the extent that it turns on an

issue of law” because it “is an appealable ‘final decision’ within the meaning of 28

U.S.C. § 1291.” Hunter v. City of Leeds, 941 F.3d 1265, 1271 n.2 (11th Cir. 2019)

(quoting Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S. Ct. 2806, 2817 (1985)). In

reviewing such an appeal of qualified immunity, we “review the denial of

summary judgment based on qualified immunity de novo, viewing the facts in the

light most favorable to the nonmovant.” Id. at 1274 n.8 (citing Salvato v. Miley,

790 F.3d 1286, 1292 (11th Cir. 2015)).

      In this case, Wade is the nonmoving party, so we are required to draw all

factual inferences in his favor. We do that to create a “purely legal question.”

Mitchell, 472 U.S. at 530, 105 S. Ct. at 2817. The record contains the following

relevant facts: 1) Wade broke a bone in his hand and had an accompanying

laceration spanning 1.34 inches; 2) Lewis escorted Wade on a ten-minute walk to

the Special Housing Unit (“SHU”), and Wade’s hand bled on the entire walk; 3)

                                          27
           USCA11 Case: 20-11962          Date Filed: 09/17/2021       Page: 28 of 30



When Wade asked Lewis if they were going to go to the medical unit on this walk,

Lewis said something to the effect of, “Don’t tell me how to be a captain, and I

won’t tell you how to be an inmate;” 4) Once in the SHU, Lewis handed Wade

over to an officer who removed Wade’s handcuffs; and 5) Lewis left the scene.

Although Wade tries to create a factual dispute here in order to defeat our

jurisdiction, none exists, because Lewis does not dispute these facts. And it is

worth noting that a factual dispute will never exist in this context, where an officer

appeals a denial of qualified immunity based on the clearly established prong and

not on the sufficiency of the evidence. This is the case because we, as the

reviewing court, will always take the facts in the light most favorable to the

nonmoving party when analyzing the clearly established prong, regardless of how

an officer tries to color them.1

       Wade tries to create factual disputes in this case by saying that Lewis

“downplays the severity” of Wade’s injury, Lewis “challenges the extent of his

subjective knowledge,” and Lewis “questions the reason why he refused to provide

access to the requested medical attention.” Wade characterizes these supposed

factual disputes as “challenges to the district court’s factual determinations.”

Wade’s characterization of Lewis’s arguments is wrong. In order to perform an


       1
         At this stage of litigation, we are not concerned with what Wade might ultimately be
able to prove at trial. Hunter, 941 F.3d at 1277 n.15. The question is whether, if we view all the
facts in Wade’s favor, they demonstrate that Lewis violated a clearly established right. See id.
                                                28
         USCA11 Case: 20-11962        Date Filed: 09/17/2021    Page: 29 of 30



analysis of the clearly established prong of qualified immunity, Lewis had to

evaluate the facts of the case, and nothing Lewis said contradicted the District

Court’s factual findings. Moreover, even if Lewis had tried to downplay or

contradict the facts as established by the District Court, we would still take the

version of facts most favorable to Wade and thereby create a pure question of law.

All that is left to decide based on these facts, then, is whether Lewis is entitled to

qualified immunity.

      Turning to the qualified immunity analysis, the court distinguishes Aldridge

on four grounds to hold that the right was not clearly established here. I agree that

Lewis is entitled to qualified immunity, but I write separately to highlight the fact

that Lewis’s role in this incident as reflected in the record is what best

differentiates this case from that of the liable officers in Aldridge.

      Facially, there are some similarities between Aldridge and this case. The

plaintiffs in both cases sustained bleeding injuries and went without medical

assistance for hours in officers’ custody. See Aldridge v. Montgomery, 753 F.2d

970, 971 (11th Cir. 1985) (per curiam). The court differentiates this case from

Aldridge on four grounds: 1) The plaintiff in Aldridge had a head injury while

Wade suffered a hand injury; 2) the defendants in Aldridge observed the plaintiff

bleeding for two hours while Lewis’s walk with Wade only lasted ten minutes; 3)

the plaintiff in Aldridge bled more than Wade; and 4) the defendants in Aldridge
                                           29
         USCA11 Case: 20-11962         Date Filed: 09/17/2021   Page: 30 of 30



neglected to take the plaintiff to the hospital for over two hours while Lewis left

Wade under the supervision of other officers who could treat Wade.

      While I appreciate the court’s thorough analysis of Aldridge, this case can be

distilled to one simple point. The key difference between these cases in my

estimation is not necessarily where the injury was or how much the inmate bled

over the course of the day, but instead who is being sued and under what theory of

law. Wade is not suing the officers who kept him in custody for hours without

medical treatment, like the plaintiff in Aldridge. He is suing Lewis, who escorted

him from the dining hall area to the SHU, located right next to the medical unit,

where Lewis then handed Wade over to other officers. Narrowing our focus from

the time Lewis entered the scene to the time he left Wade in other officers’

custody, the time period for which there is an utter lack of evidence in the record,

we have no facts from which to draw inferences in Wade’s favor. There is no

evidence in the record that Lewis did anything more than escort Wade to the SHU.

The dialogue between the two on the walk as reflected in the record certainly does

not indicate that Lewis violated a clearly established right. And Wade has pointed

to no other case to establish that Lewis is not entitled to qualified immunity. Lewis

is entitled to qualified immunity, not because this case is so much different from

Aldridge on the facts, but because there are no facts in the record suggesting that

this particular defendant is liable.

                                           30